CALOGERO, Justice,
concurs in part and dissents in part and assigns reasons:
I agree with the majority’s recalling its order of January 13, 1987. That order was signed routinely without the Court’s having been alerted to the fact that the very matter involved was before the Court of Appeal at the time. In fact, on January 5, the Court of Appeal had directed that the successor judge, Judge Richards, could thereafter render a judgment or “the Supreme Court could be asked to issue an order again appointing Judge Zacearía....” And on January 30, 1987, upon denying the rehearing application, the Court of Appeal, per curiam, stated that “the Honorable Ernest V. Richards IV, can sign a new judgment as authorized by R.S. 13:4209 or he can ask the Supreme Court to assign the former judge (Zacearía) to the district court to appropriately dispose of case No. 195-734.”
However, I disagree with the remainder of the majority’s summary disposition order. I would do what the Court of Appeal attempted to do on January 30, 1987, and direct Judge Richards to sign a new judgment as authorized by R.S. 13:4209 or, if he prefers, ask this Court to assign a judge, including Judge Zacearía, to the district court to dispose of this case.